DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed on 03/19/2021, has been received, entered and made of record.
Response to Arguments
Applicant’s arguments, filed on 03/19/2021, with respect to claim objections have been fully considered and are persuasive because claims have been amended to correct the issue. Therefore, the objection of claims 16 and 17 has been withdrawn. 
Applicant’s arguments, with respect to claim rejections under 35 USC 103 have been fully considered and are persuasive because claims have been amended to overcome the current rejection. Therefore, the rejection of claims 1, 2, 4, 8, 9, 10, 11, 15 and 16 has been withdrawn. 
Allowable Subject Matter
Claims 1-2, 4 and 8-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “the controller being configured to obtain from the compressed image data, at least one of (i) a height value representing the number of pixels of the image corresponding to the one page in a height direction and (ii) a width value representing the number of pixels of the image corresponding to the one page in a width direction, the controller being configured to determine at least one of (a) a division height position, based on the obtained height value, representing a dividing position in the compressed image data at which the compressed image data are divided in the height direction and (b) a division width position, based on the obtained width value, representing a dividing position in the compressed image data at which the compressed image data are divided in the width direction.”
It follows that claims 2, 4 and 8-17 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 18, the same reasons for allowance provided for claim 1 are applicable herein.
Referring to claim 19, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “wherein the controller is configured to execute: a rotation determination processing in which the controller determines whether a condition for rotating the image corresponding to the one page is satisfied; and a rotation-angle determination processing in which the controller determines a rotation angle when the controller determines that the condition for rotating the image corresponding to the one page is satisfied, and wherein the controller is configured to, in the first creating processing: determine the order of printing in the case where the image corresponding to the one page is rotated by the determined rotation angle; and decompress the partial compressed data in the order of printing.”
Referring to claim 20, the prior art searched and of record neither anticipates nor suggests in the claimed combinations. That is, Examiner did not find any reference that discloses and would have rendered obvious: “wherein the controller is configured to execute: an obtaining processing in which the controller obtains, from the compressed image data, at least one of (i) a height value representing the number of pixels of the image corresponding to the one page in a height direction and (ii) a width value representing the number of pixels of the image corresponding to the one page in a width direction; and a threshold-value determining processing in which the controller determines at least one of (a) a division height threshold value representing a dividing position that is a position in an image represented by the compressed image data in the height direction based on the obtained height value and (b) a division width threshold value representing a dividing position that is a position in the image corresponding to the one page in the width direction based on the obtained width value, wherein the controller is configured to, in the identifying processing: obtain a pixel count value by counting the one pixel or the plurality of pixels represented by each of the plurality of unit data contained in the compressed image data; and identify, as dividing-position unit data, the unit data that is the unit data at a time when a width indicated by the pixel count value has reached the division width threshold value or the unit data that is the unit data at a time when a height indicated by the pixel count value has reached the division height threshold value, and wherein the controller is configured to: set the unit data before the identified dividing-position unit data to unit data belonging to one partial compressed data of the plurality of partial compressed data; and set the unit data after the identified dividing-position unit data to unit data belonging to another partial compressed data of the plurality of partial compressed data.”
It follows that claims 21-22 are then inherently allowable for depending on allowable base claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached on Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675